Citation Nr: 1308034	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  03-05 071	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Graves' disease with exophthalmus, strabismus and decreased vision.


REPRESENTATION

Appellant represented by:	Sean K. Collins, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2004, the Board remanded the case to the RO for additional development.  The case was returned to the Board for further appellate consideration, and in July 2005, the Board denied the Veteran's claim for entitlement to service connection for Graves' disease with exophthalmus, strabismus and decreased vision.  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Memorandum Decision, the Court vacated the Board's July 2005 decision and remanded this appeal for further development consistent with the Memorandum Decision.  The matter was remanded in November 2008 and May 2009 for additional development.  In August 2010 the Board denied the Veteran's claim for entitlement to service connection for Graves' disease with exophthalmus, strabismus and decreased vision.

The Veteran appealed the August 2010 Board decision to the Court.  In a June 2011 Order, the Court vacated the Board's August 2010 decision and remanded this appeal for further development consistent with a Joint Motion for Remand filed by the parties.  The Board subsequently performed additional development in this matter, namely, obtaining a VHA medical opinion in May 2012 and an addendum to that opinion in January 2013.

The Board was notified in February 2013 that the Veteran had died in November 2012, during the pendency of this appeal.  The Board, therefore, is dismissing this appeal.  

In February 2013, the Veteran's widow submitted a statement through her attorney to the Board requesting substitution as the claimant.  Certain individuals are eligible to be substituted as the Veteran for purposes of processing claims to completion.  A claim for substitution will also be construed as a claim for accrued benefits, meaning for any benefits due and unpaid.  However, the Board does not have jurisdiction to make determinations regarding substitution in the first instance.  Rather, such a determination must be made by the agency of original jurisdiction (AOJ), which in this instance is the RO.

Accordingly, a claim for substitution and/or accrued benefits by the Veteran's widow has been raised by the record.  As the substitution claim has not been initially adjudicated by the RO in this context, however, the Board has no jurisdiction over it, so it is referred to the RO for appropriate action.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

On February 26, 2013, the Board was notified by the Veteran's attorney that the appellant died in November 2012.  This information was confirmed by the Social Security Administration (SSA) in March 2013. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  




As noted above, the Veteran's widow has filed such a request for substitution, albeit with the Board.  As such, the matter of substitution has been referred to the RO.

ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


